Citation Nr: 1550798	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right knee disability. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The Veteran had active duty service from June 1976 to November 1976, from March 1977 to April 1978, and from February 1984 to October 1986.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the RO in St. Louis, Missouri.

In May 2010, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

In September 2010, the Board remanded the issue of entitlement to a disability rating in excess of 20 percent for the right knee disability for additional evidentiary development.  The appeal was returned to the Board in May 2015.  In September 2010, the Board also granted service connection for tinnitus and a low back disorder and denied reopening of a claim of entitlement to service connection for a left knee disorder.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2015). 

Although not specifically developed as an issue on appeal, the issue of TDIU entitlement is a component of the rating claim (Rice v. Shinseki, 22 Vet. App. 447 (2009)) as the Veteran asserts that he is unemployable due to service-connected disabilities (see VA Form 9).

For reasons described below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the examination requested by the Board, although dated one month after the Remand, is now more than five years old.  The Veteran's representative has asserted that the right knee disability has considerably worsened since the October 2010 examination and has asserted that the Veteran experiences instability of the knee as well as meniscal injury for which he is not currently being compensated by his single 20 percent rating under Diagnostic Code 5262 which rates on the basis of malunion of the tibia and fibula.  The Veteran has requested that VA provide a new examination.  

VA's duty to assist includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board also notes that there appears to be a discrepancy in the findings regarding meniscal damage to the right knee.  A July 2005 MRI reveals "An oblique tear is noted of the posterior horn of the medial meniscus [...] extending from the tibial surface."  However, the October 2010 VA examiner report includes a finding of no meniscal abnormality.  While the October 2010 report contains a copy of the July 2005 MRI, the examiner did not address this discrepancy in the findings.  As noted, the Veteran is seeking a separate rating for a meniscal injury.  Therefore, the VA examiner is requested to address this evidence directly. 

Finally, the Board notes that, on remand, the Veteran should be provided the opportunity to identify additional outstanding evidence, and updated VA clinical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding evidence pertinent to his right knee rating claim and TDIU claim.  Provide assistance in obtaining any records identified.  

2.  Obtain updated VA outpatient records pertinent to the right knee claim and TDIU claim.  

3.  Obtain an updated VA examination of the right knee.  The examiner is asked to assess the right knee disability in accordance with the rating criteria and to comment on the occupational impairment caused by the disability.  The examiner is asked to review the July 2005 MRI report and conduct any necessary testing to determine whether the Veteran's right knee has any current meniscal abnormality, and specifically (1) whether there has been removal of the semilunar cartilage, and if so, whether it is currently symptomatic, (2) whether there is dislocation of the semilunar cartilage, (3) whether there are episodes of locking, pain, and/or effusion into the joint, and if so, the frequency of such episodes.  

4.  Readjudicate the remanded claims.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of these rating claims on that basis.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


